In an action to recover damages for personal injuries, the plaintiff appeals from two orders: (1) an order of the Supreme Court, Nassau County, entered April 23, 1959, deniying her motion, made pursuant to rule 15 of the Nassau County Supreme Court Rules, to place the action on the Ready Day Calendar for retrial; and (2) an order of the Supreme Court, Queens County, entered in Nassau County on June 9, 1959, denying her motion for summary judgment striking out defendants’ answer. Orders affirmed, with one bill of $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.